The appeal is from a decree construing a provision of the will of John Henry Murphy, deceased, whereby his printing business, the trade good will and fixtures were devised to his son and two trusted employes, one of whom was his brother. The learned vice-chancellor found that the devisees taking the printing business were entitled to a bank account used therein, together with the accounts receivable less the accounts payable. The record before this court clearly established the intent that the business as a going concern, with the bank account and receivables, should pass.
The decree appealed from is affirmed. *Page 84
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 15.
For reversal — None.